DECISION
On March 20, 2008, Plaintiff filed a Complaint challenging Defendant's Notice of Refund Denial. On April 2, 2008, Defendant filed its Answer, setting out calculations which resulted in a net refund of $572 due to Plaintiff. A copy of that Answer was served on Plaintiff.
On April 16, 2008, court staff contacted Plaintiff regarding Defendant's Answer. Plaintiff stated that he "agreed with the calculations" contained in Defendant's Answer. Court staff requested that Plaintiff send a letter to the court noting his agreement. As of this date, Plaintiff had not responded to that request. As a result, the court concludes this case is ready for decision. Now, therefore, *Page 2 
IT IS THE DECISION OF THIS COURT that Defendant shall adjust Plaintiff's account as set out in its Answer and refund to Plaintiff $572 plus statutory interest.
Dated this ___ day of ___ 2008
If you want to appeal this Decision, file a Complaint in the RegularDivision of the Oregon Tax Court, by mailingto: 1163 State Street,Salem, OR 97301-2563; or by hand deliveryto: Fourth Floor, 1241 StateStreet, Salem, OR.
Your Complaint must be submitted within 60days after the date of theDecision or this Decision becomes final and cannot be changed.
This document was signed by Magistrate Jeffrey S. Mattson on May 5,2008. The Court filed and entered this document on May 5, 2008. *Page 1